      Case 6:16-cv-00173-RP-AWA Document 726 Filed 12/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

Jane Doe 1, et al.                               §            6:16-CV-173-RP-AWA
                                                 §
v.                                               §            Consolidated with
                                                 §            6:17-CV-228-RP-AWA
Baylor University                                §            6:17-CV-236-RP-AWA

                                             ORDER

       On November 15, 2019, the Court entered an order that, among other things, directed that

certain third parties who had filed motions seeking protection from discovery inform the Court,

through an advisory, whether their motions still required the Court’s attention. Dkt. No. 721. The

advisories were due yesterday. Of the ten third parties the order was directed to, at least five have

failed to file an advisory. The Court’s CM/ECF records reflect that counsel for the third parties all

received email notice of the order.

       In light of this, the Court orders that counsel for the following parties file the required

advisory no later than 9:00 a.m. on December 4, 2019:

       Third party                              Counsel

       Brian Nicholson                          Andy McSwain; Dan N. MacLemore

       Migdalia Holgersson                      David N. Deaconson

       Colin Shillinglaw                        Gaines West; Padon Holt

       Ken W. Starr                             W. Mark Lanier

       Juan Alejandro                           Andrew McKinney
      Case 6:16-cv-00173-RP-AWA Document 726 Filed 12/03/19 Page 2 of 2



Failure to file the advisory may lead to the entry of an order to show cause why all objections to the

discovery at issue should not be considered waived, and why the motion for protection should not

accordingly be denied.

       SIGNED this 3rd day of December, 2019.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                  2
